DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Opening/Closing member in claims 7-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8 and 10-14 is/are rejected under 35 U.S.C. 102a1 & 102a2 as being clearly anticipated by Jeong (KR 10-1370035 A1).
Re claim 1, Jeong (‘035) discloses an electric working tool 1000 (FIG. 2-3; see Abstract) comprising: 
a body case 100 (FIG. 2-3); 
a working implement (e.g., grinder 700) provided in the body case 100; and 
a motor 200 (see pg. 2, par. 8-12) for driving the working implement 700, wherein the motor 200 is mounted in a cooling route 510 (e.g., cooling passage 510; FIG. 2) in the body case 100; 
the body case 100 includes an intake 520 (FIG. 2; see pg. 3, par. 1) communicating with the cooling route 510 opened thereon; 
an air filter 600 (e.g., magnetic dust filter unit 600; FIG. 2-4; pg. 3, par. 3-8) is housed between the intake 520 and the cooling route 510 (FIG. 2); 
the body case 100 includes a filter insertion/extraction hole 101 (e.g., filter hole 101; FIG. 3, see pg. 3, par. 6) opened thereon, the air filter 600 being able to be inserted/extracted through the filter insertion/extraction hole 101 (FIG. 3); 
the intake 520 is open on an outer surface (FIG. 2) of the body case 100; and 
the filter insertion/extraction hole 101 (FIG. 3) is disposed at a portion other than that of the intake 520.
Re claim 2, Jeong (‘035) discloses wherein the air filter 600 (FIG. 2) is disposed adjacent to the intake 520 inside the body case 100.
Re claim 3, Jeong (‘035) further discloses a battery 300 (FIG. 2; pg. 2, par. 9-10) that supplies electric power to the motor 200, wherein the air filter 600 is disposed in front of the battery 300 (as depicted in the orientation as shown in FIG. 2).
Re claim 4, Jeong (‘035) discloses wherein the air filter 600 is disposed under the motor 200. Note, as shown in the Annotated and Rotated 90 deg. FIG. 2-3 of JEONG below, the filter 600 is interpreted to be disposed under the motor 200 when the figures are rotated 90 degrees. 
Re claim 5, Jeong (‘035) discloses wherein the air filter is disposed under the motor. Note, as shown in the Annotated and Rotated FIG. 2-3 of JEONG below, the filter 600 is interpreted to be disposed under the motor 200 when the figures are rotated 90 degrees. As a further note with respect to the location of the air filter with the battery, as recited in claim 3, the air filter 600 is still being interpreted by the examiner to be in front (in this case, in the top-down orientation of the tool, as shown in annotated and rotated figures 2-3 below) of the battery 300. 
Re claims 7-8,  Jeong (‘035) discloses wherein an opening/closing member 620-622 (FIG. 3-4; see pg. 3, par. 5-8) that can be openable and closable is provided on the outer surface of the body case 100; and the opening/closing member 620-622 covers the filter insertion/extraction hole 101 (FIG. 3) in a state of the opening/closing member 620-622 being closed; and wherein the opening/closing member 620-622 is attachable to and detachable from the body case 100.
Re claims 10-12, Jeong (‘035) discloses wherein the intake 520 (fig. 2-3) is open on a right or left side surface of the body case 100 as viewed in a right/left direction; and wherein the intake 520 is opened at a lower portion of the side surface. 
Again, please note, the orientation of the tool 1000 being rotated 90 degrees (see FIG. 2-3 below) allows for the interpretation of the claimed language as currently recited in claims 10-12. 
Re claims 13-14, as depicted in the Annotated FIG. 2-3 below, Jeong (‘035) discloses wherein the working implement 700 is disposed at a first one of right and left portions of the body case 100; and the intake 520 is arranged at a second one of the right and left portions of the body case 100.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (‘035) in view of RoBkamp et al. (US 2010/0218386 A1).
Re claim 6, Jeong fails to teach, either explicitly or implicitly, a control board controlling drive of the motor is accommodated in front of the motor in the body case.
It is known in the art as shown by RoBkamp (‘386) that a control board 26 (fig. 2-3; par. 0037-0040) controlling drive of the motor 8 can be accommodated in front of a motor 8 in a body case 9, in order to allow for a more balanced power tool by reducing the sizing of the housing in combination with the positioning of the component assemblies, such as drive motor, electronic device and battery pack (see par. 0040). 
In view of this, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the electric power tool of Jeong, such that a control board controlling drive of the motor can be accommodated in front of the motor in the body case, as clearly suggested and taught by RoBkamp (‘386), in order to allow for a balanced power tool (see par. 0040). 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record fails to render obvious wherein the battery is attachable to and detachable from the body case; and the filter insertion/extraction hole is covered by the battery when the battery is attached to the body case.

    PNG
    media_image1.png
    754
    529
    media_image1.png
    Greyscale

























    PNG
    media_image2.png
    558
    830
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hatakeyama (JP-2016007680 A) teaches a very similar electric power tool wherein the air filter can be inserted into a hole of tool body casing wherein the battery pack can prevent the air filter from being detached once the battery pack is attached to the power tool. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747